Case 2:19-cv-01413-JDC-KK Document 15 Filed 07/16/20 Page 1 of 1 PageID #: 50



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


SHIRLEY REED                                     CASE NO. 2:19-CV-01413

VERSUS                                           JUDGE JAMES D. CAIN, JR.

SUFFOLK MANOR APARMENTS ET AL. MAGISTRATE JUDGE KAY


                                     JUDGMENT

      For the reasons stated in the Report and Recommendation [doc. 13] of the

Magistrate Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and noting the lack of

objections;

      IT IS ORDERED, ADJUDGED, and DECREED that the Motion to Remand

[doc. 8] filed by plaintiff Shirley Reed be DENIED.

      THUS DONE AND SIGNED in Chambers on this 16th day of July, 2020.



                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
